DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Applicant recites “an outer edge of the ring shaped body” in claim 4 lines 9-10. It is unclear whether applicant is intending to refer to the “outer edge” recited in claim 4 line 2, or whether applicant is intending to recite a plurality of outer edges. It appears as if applicant is intending to describe the “outer edge” recited in claim 4 lines 9-10.  For the purpose of examination it is interpreted as if applicant is intending to refer to the “outer edge” recited in claim 4 line 9-10 and applicant intended to recite “the outer edge of the ring shaped body”. 
B) Claims 5-13 and 19 is rejected as a result of being dependent on a rejected claim. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim 4, 7, 9-10, 12-13 and 19 are rejected, as best understood in view of the above 112 rejection,  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keyser et al. (US 6,231,038). 

6.    Regarding to Claim 4, Keyser et al.  discloses a process kit ring [as can be seen from Figure 1 in Keyser et al.] capable of being used with a substrate support of a process chamber, comprising: a ring shaped body (14, as can be seen from Figures 1-2 in Keyser et al.) having a thickness,  an outer edge (an outer edge of 14) having a diameter, an inner edge (an inner edge of 14) having a diameter, a top surface (14c, as can be seen from Figure 3a in Keyser et al.) and a bottom (14d, as can be seen from Figure 3a in Keyser et al.) [as can be seen from Figures 1-3a in Keyser et al.]; a ring (bottom portion of 12, as can be seen from Figure 3a in Keyser et al.) integrally formed with the top surface (14c) of the ring shaped body (14) and extending downward from the bottom of the ring shaped body (15) proximate an outer edge of the ring shaped body [as can be seen from Figure 3a in Keyser et al. In addition, note that the entire apparatus disclosed by Keyser et al. is interpreted as being integrally formed together as a whole]; and a plurality of protrusions (26, as can be seen from Figures 1-2 in Keyser et al.) disposed symmetrically about the inner edge (an inner edge of 14) of the ring shaped body (14) [as can be seen from Figures 1-2 in Keyser et al.], the plurality of protrusions (26) extending inwardly from the inner edge (an inner edge of 14) towards a center of the ring shaped body (14) [as can be seen from Figures 1-2 in Keyser et al.]. However, Keyser does not explicitly disclose the dimensions of the outer edge having a diameter of about 15.115 to 15.125 inches, the inner edge having a diameter of about 12.245 inches to 12.250 inches, and the ring shaped body having a thickness of about 0.520 to 0.530.   However, these limitations are directed solely to the change size and dimensions of the ring. One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring for the purpose of gripping various workpieces of various sizes and dimensions. Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changing the size of the ring does not change how the apparatus taught by the prior art would perform to grip various workpieces.

7.    Regarding to Claim 7, Keyser et al.  discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4, having a distance from a center of the ring shaped body (14 in Keyser et al.) to a terminal end of each of the plurality of protrusions (25 in Keyser et al.).  However, Keyser et al. does not explicitly disclose the dimension of the distance being about 5.937 inches to about 5.947 inches. However, these limitations are directed solely to the change size and dimensions of the ring and the protrusions.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring and protrusions for the purpose of gripping various workpieces of various sizes and dimensions. Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changing the size of the ring and protrusions does not change how the apparatus taught by the prior art would perform to grip various workpieces.


8.    Regarding to Claim 9, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4, wherein a substrate supporting surface (tapered surface SSS, as can be seen from Figure 3a in Keyser et al., as well as displayed below in Figure 1 which is an annotated version of Figure 3a in Keyser et al. displaying elements for clarity) of each of the plurality of protrusions (26 in Keyser et al.) is disposed beneath the top surface (14c in Keyser et al.) of the ring shaped body (14) [as can be seen from Figure 3a in Keyser et al., as well as Figure 1 below] .

Figure 1: Annotated Version of Figure 3a in Keyser et al. displaying elements for   clarity. 
 

    PNG
    media_image1.png
    622
    1098
    media_image1.png
    Greyscale


9.   Regarding to Claim 10, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] process kit ring of claim 4, further comprising a notch (notch N defined by inner surface 14a, as can be seen from Figure 3a in Keyser et al., as well as displayed above in Figure 1 which is an annotated version of Figure 3a in Keyser et al. displaying elements for clarity)  formed in the ring shaped body (14) beneath the inner edge (an inner edge of 14) of the ring shaped body (14) [as can be seen from Figure 3a in Keyser et al.], the notch having an outer diameter (an outer diameter defined by 14a, as can be seen from Figure 3a in Keyser et al.).  However, Keyser et al. does not explicitly disclose the outer diameter being about 12.405 inches to about 12.505 inches. However, these limitations are directed solely to the change size and dimensions of the ring. One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring for the purpose of gripping various workpieces of various sizes and dimensions. Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changing the size of the ring does not change how the apparatus taught by the prior art would perform to grip various workpieces.


10.    Regarding to Claim 12, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4, further comprising a tapered portion (SSS, as can be seen from Figure 1 above) extending from the inner edge (an inner edge of 14) of the ring shaped body (14) to the top surface (14c)  of the ring shaped body (14) [as can be seen from Figure 3a in Keyser et al.], the angle between the tapered portion and the top surface of the ring shaped body being about 99 degrees to about 101 degrees [as can be seen from Figure 3a in Keyser et al., as well as from Figure 1 above].  

11.    Regarding to Claim 13, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4, wherein the ring (bottom portion of 12, as can be seen from Figure 3a in Keyser et al.) has an inner diameter. However, Keyser et al. does not explicitly disclose the inner diameter of the ring being about 14.905 inches to about 14.915 inches. However, these limitations are directed solely to the change size and dimensions of the ring. One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring for the purpose of gripping various workpieces of various sizes and dimensions. Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changing the size of the ring does not change how the apparatus taught by the prior art would perform to grip various workpieces.


12.    Regarding to Claim 19, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4, having a plurality of protrusions (26, as can be seen from Figures 1-2 in Keyser et al.) each having a width.  However, Keyser et al. does not explicitly disclose the width of the plurality of protrusions being about 0.205 inches to about 0.216 inches. However, these limitations are directed solely to the change size and dimensions of the ring. One having ordinary skill in the art at the time of the invention would have selected the appropriate sized protrusions for the purpose of gripping various workpieces of various sizes and dimensions. Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changing the size of the protrusions does not change how the apparatus taught by the prior art would perform to grip various workpieces.


13.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keyser et al. (US 6,231,038) in view of Tong et al. (US 7,252,738). 

14.	Regarding to Claim 5, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4. However Keyser et al. does not explicitly disclose the process kit ring is fabricated from quartz (SiCfe). Tong et al. however discloses a ring made fabricated from a quartz material [as described in column 4 lines 35-37 in Tong et al.]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the ring in Keyser et al. to include being fabricated from a quartz material, as taught by Tong et al. to obtain desired thermal and mechanical properties, such as benefits from being an insulated dielectric material [as described in column 4 lines 35-37 in Tong et al.].


15.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keyser et al. (US 6,231,038) in view of Lee (US 2011/0274522).  

16. 	Regarding to Claim 6, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4, having a plurality of protrusions (26 in Keyser et al.) spaced about an inner edge of the ring shaped body [as can be seen from Figure 1 in Keyser et al.].  However, Keyser at al. does not explicitly disclose the plurality of protrusions comprising three protrusions disposed about 120 degrees from one another.  Lee however, discloses three protrusions (contact pads 140) disposed 120 degrees from one another [as described in paragraph 0031 and can be seen from Figure 5 in Lee]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the protrusion in Keyser et al. to include three protrusions disposed 120 degrees from one another to reduce the number of contact points between the process kit ring and a workpiece, while also uniformly and stably supporting the workpiece [as described in paragraph 0031 and can be seen from Figure 5 in Lee].

17.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keyser et al. (US 6,231,038) in view of Ferguson et al. (US 6,008,134).  

 18.    Regarding to Claim 8, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4, wherein each of the plurality of protrusions (26 in Keyser et al.) has a terminal end [as can be seen from Figure 1 in Keyser et al.].  Keyser et al. discloses the terminal end being flat rather than rounded. Ferguson et al., however teaches a ring apparatus having a plurality of protrusions (dome clamp finger 88) having a terminal end that is rounded [as described in column 5 lines 31-39 in Ferguson et al.].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plurality of protrusions in Keyser et al. to include a rounded terminal end, as taught by Ferguson et al. as an alternative shape of many possible shapes used for gripping a workpiece [as described in column 5 lines 28-48 in Ferguson et al.]. Furthermore, these limitations are directed solely to the shape of the plurality of protrusions.  One having ordinary skill in the art at the time of the invention would have selected the appropriate shape to grip workpieces of various dimensions.  Furthermore, it has been held that a change in shape or configuration is a matter of choice which “a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration ... was significant." In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the shape of the plurality of protrusions does not change how the apparatus taught by Keyser et al. would perform any differently by supporting a workpiece.


19.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keyser et al. (US 6,231,038) in view of Rosenberg et al. (US 2009/0050272). 

 20.    Regarding to Claim 11, Keyser et al. discloses the process kit ring [as can be seen from Figure 1 in Keyser et al.] of claim 4, including a substrate supporting surface (SSS, as can be seen from Figure 1 above), a plurality of protrusions (26 in Keyser et al.), and a top surface (14c in Keyser et al.).  However, Keyser et al. disclose a tapered transition between the substrate support surface and a top surface rather than a curved transition.  Rosenberg et al. however discloses a ring having a curved transition (curved portion of element 114, as can be seen from Figure 2 and 5a in Rosenberg et al.) between a substrate supporting surface (top surface of 114) extending from a top surface (112) of the ring shaped body (100) [as can be seen from Figure 2 and 5a in Rosenberg et al.]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tapered substrate support surface in Keyser et al. to include a curved transition surface, as taught by Rosenberg et al. to enable easy of manufacturing of the apparatus [as described in paragraph 0023 in Rosenberg et al.].  Furthermore these limitations are directed solely to the shape of the substrate support surface of the plurality of protrusions.  One having ordinary skill in the art at the time of the invention would have selected the appropriate shape to grip workpieces of various dimensions.  Furthermore, it has been held that a change in shape or configuration is a matter of choice which “a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration ... was significant." In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the shape of the substrate support surface of the plurality of protrusions does not change how the apparatus taught by Keyser et al. would perform any differently by supporting a workpiece.




Response to Arguments
21.	Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. Applicant argues the prior art of Keyser does not disclose a ring integrally formed with the top surface of the ring shaped body.  However, the entire apparatus disclosed by Keyser et al. is interpreted as being integrally formed together as a whole, as can be seen from Figure 3b in Keyser et al. and rejected above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Examiner, Art Unit 3726